MEMORANDUM **
Erick Eduardo Diaz-Cardona, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and reverse the agency’s determination only if the evidence compels such a result. Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Diaz-Cardona failed to *702present credible evidence. There were significant and material omissions and inconsistencies between his first and second asylum applications, and between the applications and his testimony. See Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir. 1997). For example, in his first asylum application he stated that he left Guatemala because he feared forced recruitment or death at the hands of the guerrillas when he was in his village. In his second application he did not mention the guerrillas in his village and stated that he feared the government and army because of his activities as a student leader and because his father was a unionist. He subsequently testified that he feared the army because he was a leader of a church group that organized protests against human rights abuses by the government, and that the guerrillas, army and government were the same.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.